department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date se t eo ra t1 date u i l numbers legend a b c n x dear ------------------ this is in response to x's request dated date for a ruling regarding the proposed termination of a charitable_remainder_unitrust x is a charitable_remainder_unitrust the trust described in sec_664 of the internal_revenue_code the code and a split-interest trust as defined in sec_4947 a is settlor of the trust with c a bank serving as trustee as lifetime beneficiaries the income beneficiaries a and his wife b are interested parties the trust was funded with shares of stock at the time of the funding a took a charitable_contribution_deduction under sec_170 of the code for contribution of the remainder_interest originally the trust agreement provided that the trust would pay the lesser_of i of the net fair_market_value of the trust assets or ii the trust income for the taxable_year any amount_paid under ii would include income for the year that exceeded of the net fair_market_value of the trust assets if and to the extent that the payments in prior years under ii were less than of the fair_market_value of the assets the trust was reformed by order of the district_court several years ago the trust agreement now provides that c the trustee shall pay annually to a the unitrust_amount of of the net fair_market_value of the assets following a’s death the unitrust_amount is to be paid to b for so long as she survives a upon the death of the last to die of a and b the assets are to be distributed to the qualified charitable organizations named in the trust agreement the remainder beneficiaries the trust represents that the remainder beneficiaries are all public_charities as described in sec_501 and sec_509 pursuant to a release executed by a a special_power_of_appointment granted to him in the trust agreement by which he could change the remainder beneficiaries was released the remainder beneficiaries are in need of financial assistance to carry out their charitable purposes consequently the parties agree that it would be in everyone’s best interest to terminate the trust and distribute the assets to all beneficiaries the trust agreement contains no provision for early termination of the trust the trust is construed under the law of the state of n x has presented an opinion from an n lawyer that when all of the beneficiaries of a_trust created for successive beneficiaries consent and none of them is under any legal incapacity the beneficiaries can compel the termination of a_trust before its natural expiration if its continuance is necessary to carry out a material purpose for its creation in the opinion of the attorney it is well established that modification including termination can come about through agreement of the settlor and all of the beneficiaries x submitted signed agreements from the settlor and all beneficiaries stating that the trust should terminate and distribute the remaining trust assets to the beneficiaries in accordance with the actuarial value assigned to each beneficiary’s interest in the trust x represents that upon termination c will calculate the lump sum distributions using the discount rate in effect under sec_7520 of the code on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in charitable_remainder trusts x submitted statements signed under penalty of perjury by a b and doctors that have examined a and b that there are no conditions of which they are aware that would result in a shorter than normal life expectancy for a or b as set forth in the life expectancy tables at regulations sec_1_72-9 ruling requested the taxpayer requests a ruling that the proposed early termination of the trust will not result in a termination_tax pursuant to sec_507 and that such termination will not constitute an act of self-dealing under sec_4941 such that the disqualified persons as defined in sec_4946 will not be subject_to the taxes imposed under sec_4941 and b law sec_507 of the income_tax code code provides generally that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if--- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that by reason of subparagraph a such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under subsection g or the entire amount of such tax is abated under subsection g sec_507 of the code imposes a tax on each organization whose private_foundation_status is voluntarily or involuntarily terminated under sec_507 sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person and e transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to a private_foundation including the creator of a_trust a family_member of a substantial_contributor and a foundation_manager sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trusts to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53 a of the foundation and similar excise_tax regulations excise_tax regulations provides that for the purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 sec_53_4941_d_-1 of the excise_tax regulations provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self-dealing sec_53_4941_d_-2 of the excise_tax regulations provides that the fact that a disqualified_person received an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53_4947-1 of the excise_tax regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split- interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary sec_53_4947-1 of the excise_tax regulations provides that the provisions of sec_507 of the code shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4947-1 of the excise_tax regulations sets forth the following relevant example example j creates a charitable_remainder_annuity_trust described in sec_664 under which s j's son receives dollar_figure per year for life remainder to be distributed outright to p an organization described in sec_501 j is allowed a deduction under sec_170 for the value of the remainder_interest placed in trust for the benefit of p and the provisions of sec_4947 apply to the trust at the death of s the trust will terminate and all assets will be distributed to p however such final distribution to p will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 revrul_2003_13 2003_4_cb_305 indicates that under sec_1_507-1 of the regulations a transfer of all of the assets of a private_foundation entity does not result in the termination of the transferor's private_foundation_status under sec_509 of the code unless the distribution is under sec_507 or the foundation voluntarily elects to terminate under sec_507 or an involuntary termination under sec_507 applies x’s request for a ruling involves two issues whether the early termination will constitute an act of self-dealing under sec_4941 and whether the early termination will result in a termination_tax pursuant to sec_507 as a crut under sec_664 of the code the trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing a and b are disqualified persons with respect to the trust under sec_4946 because a is the creator of the trust and a substantial_contributor and b is a’s spouse the tax on self-dealing applies to transfers to a disqualified_person of the assets of a split- interest trust except for amounts payable under the terms of such trust to income beneficiaries sec_4947 of the code state law provides for early termination under the facts presented however it does not settle the question of the proper allocation between the income and remainder beneficiaries a critical question is whether early termination may be expected to result in a greater allocation of the trust's assets to the income beneficiaries to the detriment of the charitable beneficiaries than a non-early termination the trust's proposed allocation method is reasonable if the income beneficiaries have no knowledge of medical conditions or other circumstances likely to result in a shorter life expectancy than that predicted by the actuarial_tables otherwise an early termination would tend to deprive the charitable beneficiaries of their benefit and would be inconsistent with the charitable deduction allowed to the donor of the trust we note that the trust termination is treated as a sale_or_exchange between the income and remainder beneficiaries resulting in a taxable transaction for the income beneficiaries however there is no act of self-dealing resulting from the sale_or_exchange between the beneficiaries as the charitable_remainder beneficiaries are public_charities and not private_foundations we conclude that the proposed termination of the trust will not constitute a direct or indirect act of self-dealing within the meaning of sec_4941 of the code because of all of the following circumstances state law allows the early termination all beneficiaries favor the early termination the trustees will use the regulations' formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiaries' physicians have conducted examinations of the income beneficiaries and stated under penalty of perjury that they find no medical conditions expected to result in shorter-than-average longevity under sec_1_72-9 the income beneficiaries have signed similar statements and the income beneficiaries are not disqualified persons with respect to any private_foundation charitable_remainder beneficiaries sec_507 of the code provides for the imposition of a termination_tax on certain private_foundation terminations described in sec_507 sec_507 of the code applies to the trust which is treated for certain purposes as a private_foundation pursuant to sec_4947 sec_507 does not apply however to payments to an income_beneficiary of a_trust that are considered payable under the terms of such trust and directed by the terms of the governing instrument of the trust and not discretionary with the trustee the payments here are equivalent to those made on such terms similar to sec_53_4947-1 example of the regulations the trust’s final lump sum payment to its charitable_remainder beneficiary organization will not be considered a termination under sec_507 of the trust’s private_foundation_status under sec_509 without a termination under sec_507 no termination_tax under sec_507 applies to the trust therefore we rule that the proposed early termination of the trust will not result in a termination_tax pursuant to sec_507 such termination will not constitute an act of self-dealing under sec_4941 and therefore the disqualified persons as defined in sec_4946 with respect to the trust will not be subject_to the taxes imposed under sec_4941 and b this ruling is directed only to x sec_6110 of the code provides that it may not be because this letter could help resolve future tax questions you should keep a copy of this except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code used or cited as precedent ruling in your permanent records telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group if you have any questions about this ruling please contact the person whose name and sincerely
